Citation Nr: 1233457	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carotid artery atherosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1972, and from December 2001 to November 2002.  He also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The  issues of entitlement to service connection for hearing loss, tinnitus, and asthma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In May 2008, November 2009, and January 2012, the Board remanded the claim for additional evidentiary development 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had carotid artery atherosclerosis prior to service.

2.  There is no clear and unmistakable evidence that the Veteran's pre-existing carotid artery atherosclerosis was not aggravated during his period of military service.


CONCLUSION OF LAW

Carotid artery atherosclerosis was aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.304 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Board initially notes that the appellant is service connected for coronary artery disease, and that disorder is currently evaluated as 100 percent disabling.   

The Veteran does not claim that his carotid artery atherosclerosis began during his second period of active duty.  Instead, he asserts that his carotid artery atherosclerosis was aggravated by physical activity during his second period of active duty, at which time it was initially diagnosed.

The first matter is whether the Veteran is entitled to the presumption of soundness as to his carotid artery atherosclerosis.  While the appellant's entrance examination for his second period of active duty is not of record, the presumption of regularity applies in this case.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials.").  Therefore, it is presumed that the claimant underwent an entrance examination.  In the absence of that examination report, there is no evidence that carotid artery atherosclerosis was noted on entrance.  Therefore, the Veteran is entitled to the presumption of soundness as to his carotid artery atherosclerosis.

The next matter is whether there is clear and unmistakable evidence that the carotid artery atherosclerosis pre-existed active service.  Based on the competent medical evidence, there is clear and unmistakable evidence that the carotid artery atherosclerosis pre-existed active service.  In this regard, a January 2009 VA examiner opined that the carotid artery atherosclerosis was less likely than not caused by or a result of service.  The examiner noted that mild carotid artery disease (atherosclerosis) was diagnosed after approximately 30 days in service when the Veteran was evaluated for a syncopal episode.  On echocardiogram, no acute thrombus or plaque rupture was identified in a mild-to-moderate atherosclerotic left carotid artery stenosis.  There was no evidence of a stroke on a brain computed tomography scan.  The examiner noted that in November 2007 the appellant underwent another evaluation for syncope, which included a carotid angiogram and which again demonstrated a mild-to-moderate atherosclerotic left carotid artery stenosis with no change in five years.  The examiner stated that it was improbable that a mild-to-moderate atherosclerotic left carotid artery stenosis (now stable now for over five years) developed acutely within days of entering service and that the atherosclerotic stenosis was most likely present for years prior to entering the service.  

An April 2010 VA examiner stated that carotid artery atherosclerosis was not caused by or a result of service.  The examiner opined that it was most improbable that the Veteran developed mild-to-moderate atherosclerosis of the left carotid artery within one month of entering service.  No acute changes such as a thrombus or ulceration were identified on carotid ultrasound, and the carotid artery stenosis had been stable for years thereafter.  The examiner stated that all of this suggested that stenosis had its onset prior to service.

A February 2012 VA examiner opined that it was unlikely that the carotid artery atherosclerosis began during the Veteran's second period of active duty and that it had started much earlier prior to his second period of active duty.  The examiner noted that arteriosclerosis is a disease with unknown causes but multiple risk factors have been identified and reported in literature.  The examiner indicated that the appellant's specific risk factors, such as using tobacco since the age of 13 or 14 and a significant family history for cardiovascular disease, had been present long prior to his entrance into his second period of active duty in December 2001.  

Hence, the crux of this case revolves around whether there is clear and unmistakable evidence that the Veteran's carotid artery atherosclerosis was not aggravated during service.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The August 2003 VA examiner opined that the carotid artery atherosclerosis was not aggravated during service and that there was no increase in disability during service.  The examiner, however, added that the history and physical findings suggest that there may have been progress of the disease, but that there was no adequate baseline as to what the disability was before the Veteran's second period of active duty.

The April 2010 VA examiner noted that no progression of the carotid artery stenosis was seen up to a study performed in 2007, and that without any progression in the stenosis, there was no basis upon which to assert that the carotid atherosclerosis had been aggravated by service.

The February 2012 VA examiner opined that the Veteran's carotid atherosclerosis did not increase in severity due to the physical demands of active and that it continued to increase in severity due to the natural progression of the disease as expected by the natural history due to underlying multiple pathophysiological mechanisms of atherosclerosis and continued presence of risk factors (consuming tobacco and significant cardiac family history).  The examiner, however, added that the physical demands of active duty could have led to the disease manifesting itself sooner rather than later, but that the physical demands were not the cause of it.

In light of the above, the Board reaches the conclusion that the record, viewed as a whole with the ambiguity of the August 2003 and February 2012 VA examiners' opinions, does not show by clear and unmistakable evidence that the Veteran's carotid artery atherosclerosis was not aggravated during service.  Thus, service connection is warranted.  The benefit sought on appeal is accordingly granted.

Given that the Board is granting service connection on basis of aggravation, the Board does not have address whether carotid artery atherosclerosis was incurred in either of active duty, to include secondary to herbicide exposure as recently raised by the representative, or as secondary to service-connected coronary artery disease.







ORDER

Entitlement to service connection for carotid artery atherosclerosis is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


